10
11
12
13
14
15
16
17
18

19

20

21

22

23

Case 2:16-cv-01614-JLR Document 22-1 Filed 08/12/20 Page.-1 of 2

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
UNITED STATES OF AMERICA, ex rel. CASE NO. 16-CV-1614-JLR
Aaron Chung, .
Plaintiff, FILED UNDER SEAL
y . [PROPOSED] ORDER
DUSA PHARMACEUTICALS, INC., a New
Jersey Corporation,
Defendant.

 

 

 

 

The United States, pursuant to False Claims Act §§ 3730(b)(2) and (4), having intervened in
part for the purpose of settlement in this action, and having requested that the Court lift the seal in
this case; it is hereby:

~ ORDERED that the seal shall be lifted on all matters in this action; and it is further
ORDERED that the Clerk of the Court shall provide an executed copy of this Order to

counsel for the Government and counsel for the Relator. ~

//

//
[PROPOSED] ORDER - 1 UNITED STATES ATTORNEY
(CASE NO: 16-CV-16 14-JLR) . 700 STEWART STREET, SUITE 5220

S$  W. 98101
- FILED UNDER SEAL . eet 06) 553-7970.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

Case 2:16-cv-01614-JLR. Document 22-1 Filed 08/12/20 Page 2 of 2

 

 

DATED this day of , 2020.
JAMES L. ROBART
United States District Judge
Presented by:

COM gy Kula Samar
KAYLA C. STAHMAN, CABA # 228931
Assistant United States Attorney

United States Attorney’s Office

Western District of Washington

700 Stewart Street, Suite 5220

Seattle, WA 98101-1271

Phone: 206-553-7970

Fax: 206-553-4073

E-mail: kayla.stahman@udsdoj.gov

 

[PROPOSED] ORDER - 2 UNITED STATES ATTORNEY

. 700 STEWART STREET, SUITE 5220
(CASE NO: 16-CV-1614-JLR) SEATTLE, WASHINGTON 98101

FILED UNDER SEAL (206) 553-7970
